Case 1:15-cr-00150-ARR Document 119 Filed 09/02/20 Page 1 of 2 PageID #: 853




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK




 UNITED STATES OF AMERICA                                   15-cr-150 (ARR)

                   — against —
                                                            Not for print or electronic publication
 ALEXIS ESCOBAR,

                   Defendant.                               Opinion & Order



ROSS, United States District Judge:

       On August 11, 2020, I denied Defendant Alexis Escobar’s (“Escobar”) original motion

for compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A). Opinion & Order, August 11,

2020, ECF No. 117. Although I found that Escobar had presented extraordinary and compelling

reasons for release, these reasons were ultimately outweighed by the Section 3553(a) factors,

namely the nature and circumstances of his offenses; his history and characteristics; and the need

for the sentence to reflect the seriousness of his offense, promote respect for the law, and provide

just punishment for his offense. See 18 U.S.C. § 3553(a).

       On August 31, 2020, Escobar submitted a motion for reconsideration of my order

denying his motion for release. His motion does not raise any new arguments, nor does it assert

any changes to the conditions at FCI Danbury. Escobar does assert that he and several other

inmates in his unit are experiencing a “COVID-19 rash,” and that they have not been attended to

by medical staff. While the CDC does not include rash as a symptom of COVID-19, other

sources in the medical field have recognized the occurrence of skin rashes in COVID-19

patients. E.g., Skin Rash Should Be Considered as a Fourth Key Sign of COVID-19, COVID
Case 1:15-cr-00150-ARR Document 119 Filed 09/02/20 Page 2 of 2 PageID #: 854




Symptom Study (July 17, 2020), https://covid.joinzoe.com/us-post/skin-rash-covid; COVID Toe

and Other COVID-19 Skin Conditions, Weill Cornell Medicine (July 9, 2020),

https://weillcornell.org/news/covid-toe-and-other-covid-19-skin-conditions.

       The new development of Escobar’s rash does not alter my original finding that the

Section 5335(a) factors outweigh the extraordinary and compelling reasons for release. However,

I urge the Government to contact the Bureau of Prisons to ensure that Escobar and his fellow

inmates receive medical attention and are tested for COVID-19.

    For the reasons set forth above, Escobar’s motion to reduce his sentence is again denied.



SO ORDERED.

Dated: September 2, 2020                                           _____/s/_________
       Brooklyn, NY                                                Allyne R. Ross
                                                                   United States District Judge
